 


109 HR 995 IH: Combat Military Medically Retired Veteran’s Fairness Act of 2005
U.S. House of Representatives
2005-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 995 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2005 
Mr. Weller (for himself, Ms. Ginny Brown-Waite of Florida, Mr. Lewis of Kentucky, Mr. Markey, Mr. Peterson of Minnesota, and Mr. Wexler) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to provide for the payment of Combat-Related Special Compensation under that title to members of the Armed Forces retired for disability with less than 20 years of active military service who were awarded the Purple Heart. 
 
 
1.Short titleThis Act may be cited as the Combat Military Medically Retired Veteran’s Fairness Act of 2005. 
2.Exception to 20-year service requirement for members who received Purple Heart 
(a)EntitlementSection 1413a(c) of title 10, United States Code, is amended— 
(1)by inserting (1) before For purposes of; 
(2)by striking (1) has and inserting (A) has; 
(3)by striking (2) has and inserting (B) has; and 
(4)by adding at the end the following new paragraph: 
 
(2) In addition to members described in paragraph (1), a member of the uniformed services retired under chapter 61 of this title with less than 20 years of service creditable under section 1405 of this title is an eligible combat-related uniformed services retiree for the purposes of subsection (a) if the member has a combat-related disability described in subsection (e)(1). In the case of such a member, the determination under subsection (b) of the amount of compensation to be paid such member under this section shall be made without regard to paragraph (3) of that subsection.. 
(b)Effective dateThe amendments made by subsection (a) shall take effect with respect to payments of compensation under section 1413a of title 10, United States Code, for months beginning on or after the date of the enactment of this Act. 
 
